UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (X) QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES ACT OF 1934: For the Quarterly Period ended March 31, 2004 ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE EXCHANGE ACT For the transition period from to Commission File number 0-24115 WORLDS.COM, INC. (not affiliated with Worldcom, Inc.) (Exact name of registrant as specified in its charter) New Jersey 22-1848316 (State or other jurisdiction of (I.R.S. Employer ID No.) incorporation or organization) 11 Royal Road, Brookline, MA 02445 (Address of principal executive offices) (617) 725-8900 (Issuer's telephone number) Check whether the Issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ ] No [X] As ofMarch 30, 2004, 33,830,393 shares of the Issuer's Common Stock were outstanding. As of March 4, 2008, 49,830,393 shares of the Issuer's Common Stock were outstanding. Transitional Small Business Disclosure Format (check one): Yes [ ] No [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] 1 PART I – FINANCIAL INFORMATION Item 1.Financial Statements Page Condensed Balance Sheets as of March 31, 2004 3 Condensed Statements of Operations for the three months ended March 31, 2004 and 2003 4 Condensed Statement of Cash Flows for the three months ended March 31, 2004 and 2003 5 Notes toFinancial Statements 6-9 2 Worlds.com, Inc. Balance Sheets (Unaudited) As of March 31, 2004 Current Assets Cash and cash equivalents $ 6,798 Total Current Assets 6,798 Property and equipmentnet of accumulated depreciation - TOTAL ASSETS 6,798 Current Liabilities Accounts payable 1,145,704 Accrued expenses 973,756 Deferred Revenue 631,950 Current maturities notes payable 2,231,245 Total Current Liabilities 4,982,656 Stockholders Equity (Deficit) Common stock 33,824 Additional Paid in Capital 20,146,723 Accumulated Deficit (25,156,403 ) Total stockholders deficit $ (4,975,857 ) Total Liabilities and stockholders deficit $ 6,798 The accompanying notes are an integral part of these financial statements. 3 Worlds.com, Inc. Statements of Operations (Unaudited) For the three months ended March 31, 2004 and 2003 Three months ended March 31, 2004 2003 Revenues Revenue $ 40,569 $ - Cost and Expenses Cost of Revenue 28,009 11,080 Selling General & Admin 8,193 2,298 Operating income (loss) 4,366 (13,378 ) Other Income Expense Interest Income - - Interest Expense 38,461 38,461 Offering Expense - - Net Loss $ (34,095 ) $ (51,839 ) The accompanying notes are an integral part of these financial statements. 4 Worlds.com, Inc. Statements of Cash Flows (Unaudited) For the three months ended March 31, 2004 and 2003 2004 2003 Cash flows from operating activities Net Income/(loss) $ (34,095 ) $ (51,840 ) Adjustments to reconcile net loss to net cash used in operating activities - - Dep & amort - - Accretion of deferred revenue - - Accounts receivable Prepaid expenses and other current assets inventories - - accounts payable and accrued expenses 38,461 38,461 Loan - 6,000 Net cash used in operating activities 4,366 (7,379 ) Cash flows from investing activities Acquisition of property and equipment - - Net cash used in investing activities Cash flows from financing activities Net cash provided from investing activities - - Net increase(decrease) in cash 4,366 (7,379 ) Cash beginning of period 2,432 12,750 Cash end of period $ 6,798 $ 5,371 Supplemental disclosure of cash flow information: Cash paid during the year for Interest - - Income taxes - - The accompanying notes are an integral part of these financial statements. 5 Worlds.com, Inc. NOTES TO FINANCIAL STATEMENTS Quarter Ended March 31, 2004 NOTE 1 –
